Exhibit 10.1     

INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of [ ], by and
among TriMas Corporation, a Delaware corporation (the “Company”), and [ ] (the
“Indemnitee”).


WHEREAS, the Indemnitee is serving the Company in a “Corporate Status,” as
defined herein;


WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving it in a Corporate Status to the
fullest extent permitted by applicable law so that they will serve or continue
to serve in such status free from undue concern that they will not be so
indemnified;


WHEREAS, the Indemnitee is willing to serve and continue to serve the Company in
a Corporate Status on the condition that he be so indemnified; and


WHEREAS, this Agreement is in addition to the provisions of the Amended and
Restated Certificate of Incorporation of the Company (the “Certificate”) and the
provisions of the Bylaws of the Company (the “Bylaws”) or resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of the Indemnitee thereunder.


NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:


Section 1. Services by the Indemnitee. The Indemnitee agrees to continue to
serve the Company in a Corporate Status. Notwithstanding the foregoing, the
Indemnitee may at any time and for any reason resign from any such position.


Section 2. Indemnification – General. The Company shall indemnify, and advance
Expenses (as hereinafter defined) to, the Indemnitee as provided in this
Agreement and to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of the Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.


Section 3. Proceeding Other Than Proceedings by or in the Right of the Company.
The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 3 if, by reason of his Corporate Status (as hereinafter defined) or
any Covered Actions and Inactions (as hereinafter defined), he is, or is
threatened to be made, a party to or participant in any threatened, pending or
completed Proceeding (as hereinafter defined), other than a Proceeding by or in
the right of the Company. Pursuant to this Section 3, the Company shall
indemnify the Indemnitee against any and all




--------------------------------------------------------------------------------

Exhibit 10.1     

Expenses, judgments, penalties, fines, damages and amounts paid in settlement,
and all interest and other charges in connection with the foregoing (as and to
the fullest extent permitted hereunder), resulting from, arising out of or
relating to such Proceeding or any claim, issue or matter therein, if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal Proceeding,
if he also had no reasonable cause to believe his conduct was unlawful.


Section 4. Proceedings by or in the Right of the Company. The Indemnitee shall
be entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status or any Covered Actions and Inactions, he is, or
is threatened to be made, a party to or participant in any threatened, pending
or completed Proceeding brought by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, the Company shall indemnify
the Indemnitee against any and all Expenses resulting from, arising out of or
relating to such Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interest of the Company.
Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which the
law prohibits such indemnification; provided, however, that if applicable law so
permits, indemnification against Expenses shall nevertheless be made by the
Company in such event if and to the extent that the court, administrative body
or other dispute resolution body in which such Proceeding shall have been
brought or is pending shall so determine.


Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.


(a)To the extent that the Indemnitee is, by reason of his Corporate Status or
any Covered Actions and Inactions, a party to and is successful, on the merits
or otherwise, in any Proceeding, the Company shall indemnify the Indemnitee
against any and all Expenses resulting from, arising out of or relating to such
Proceeding. If the Indemnitee is not wholly successful in defense of any
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against any and all Expenses resulting from, arising
out of or relating to each such claim, issue or matter as to which the
Indemnitee is successful, on the merits or otherwise. For purposes of this
Section 5(a), the term “successful, on the merits or otherwise,” shall include,
but shall not be limited to, (i) the termination of any claim, issue or matter
in a Proceeding by withdrawal or dismissal, with or without prejudice, (ii)
termination of any claim, issue or matter in a Proceeding by any other means
without any express finding of liability or guilt against the Indemnitee, with
or without prejudice, (iii) the expiration of 120 days after the making of a
claim or threat of a Proceeding without the institution of the same and without
any promise or payment made to induce a settlement or (iv) the settlement of any
claim, issue or matter in a Proceeding pursuant to which the Indemnitee pays
less than $200,000. The provisions of this Section 5(a) are subject to Section
5(b) below.








--------------------------------------------------------------------------------

Exhibit 10.1     

(b)In no event shall the Indemnitee be entitled to indemnification under Section
5(a) above with respect to a claim, issue or matter to the extent applicable law
prohibits such indemnification.


Section 6. Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his Corporate Status or any Covered Actions and Inactions, a witness
in any Proceeding, the Company shall indemnify the Indemnitee against any and
all Expenses resulting from, arising out of or relating to such Proceeding.


Section 7. Advancement of Expenses.


(a)The Company shall advance all reasonable Expenses paid or incurred by or on
behalf of the Indemnitee or which the Indemnitee determines are reasonably
likely to be paid or incurred by the Indemnitee in connection with any
Proceeding within 10 days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after the final disposition of such Proceeding;
provided, however, that the Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) which remains unspent at the final
disposition of the claim to which the advance related. The Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct
and is not conditioned upon any prior determination that the Indemnitee is
entitled to indemnification under this Agreement with respect to such Proceeding
or the absence of any prior determination to the contrary. All amounts advanced
to the Indemnitee by the Company pursuant to this Section 7 shall be without
interest. The Company shall make all advances pursuant to this Section 7 without
regard to the financial ability of the Indemnitee to make repayment, without
bond or other security and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement. Any required reimbursement of Expenses by the
Indemnitee shall be made by the Indemnitee to the Company with 10 days following
the entry of the final, non-appealable adjudication or arbitration decision
pursuant to which it is determined that the Indemnitee is not entitled to be
indemnified against such Expenses. In connection with any such advancement,
payment or reimbursement, if delivery of an undertaking is a legally required
condition precedent to such payment, advance or reimbursement, the Indemnitee
shall execute and deliver to the Company an undertaking in the form attached
hereto as Exhibit A (subject to Indemnitee filling in the blanks therein and
selecting from among the bracketed alternatives therein). In no event shall the
Indemnitee’s right to the payment, advancement or reimbursement of Expenses
pursuant to this Section 7(a) be conditioned upon any undertaking that is less
favorable to the Indemnitee than, or that is in addition to, the undertaking set
forth in Exhibit A.


(b)Without limiting the generality or effect of the foregoing, the Company shall
indemnify and hold harmless the Indemnitee against and, if requested by
Indemnitee, shall reimburse the Indemnitee for, or advance to the Indemnitee,
within 10






--------------------------------------------------------------------------------

Exhibit 10.1     

days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such reimbursement or advancement, all reasonable Expenses
paid or incurred by or on behalf of the Indemnitee or which the Indemnitee
determines are reasonably likely to be paid or incurred by the Indemnitee in
connection with any claim made, instituted or conducted by the Indemnitee, in
each case to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may thereafter from
time to time permit, for (i) indemnification or payment, advancement or
reimbursement of Expenses by the Company under any provision of this Agreement,
or under any other agreement or provision of the Certificate or Bylaws now or
hereafter in effect, and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company; provided, however, that
the Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the claim to
which the advance related.


Section 8. Procedure for Determination of Entitlement to Indemnification.


(a)To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request therefore, along with such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Chairman of the Board or the
Audit Committee in writing that the Indemnitee has requested indemnification.
If, at the time of the receipt of such request, the Company has directors’ and
officers’ liability insurance in effect under which coverage for the requested
indemnification is potentially available, the Company shall give prompt written
notice of such requested indemnification to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to the Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the requested indemnification, in each case
substantially concurrently with the delivery or receipt thereof by the Company.
The failure by Indemnitee to timely request indemnification shall not relieve
the Company from any liability hereunder unless, and only to the extent that,
the Company did not otherwise learn of the subject matter of such
indemnification and such failure results in forfeiture by the Company of
substantial defenses, rights or insurance coverage.


(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 8(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case: (i) by the Board by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined); or (ii) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so direct, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
8(d), in a written opinion to the Board (which opinion may be a “more likely
than not” opinion), a copy of which shall be delivered to the Indemnitee. If it
is so determined that the






--------------------------------------------------------------------------------

Exhibit 10.1     

Indemnitee is entitled to indemnification, the Company shall make payment to the
Indemnitee within 10 days after such determination. The Indemnitee shall
cooperate with the Person or Persons making such determination with respect to
the Indemnitee’s entitlement to indemnification, including providing to such
Person or Persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Subject to the provisions of Section 10 hereof, any costs or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Indemnitee in so cooperating with the Person or Persons making such
determination shall be borne by the Company, and the Company hereby agrees to
indemnify and hold the Indemnitee harmless therefrom.


(c)Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(d), in a written opinion to the Board (which opinion may
be a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee.


(d)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change of Control shall have occurred, the Independent Counsel shall be
selected by the Indemnitee unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld). If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(b) or (c) and (ii) within 20 days after
submission by the Indemnitee of a written request for indemnification pursuant
to Section 8(a) hereof, no Independent Counsel shall have been selected, either
the Company of the Indemnitee may petition the appropriate court of the State
(as hereafter defined) or other court of competent jurisdiction for the
appointment as Independent Counsel of a Person selected by such court or by such
other Person as such court shall designate. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 8(b) or (c) hereof, and
the Company shall pay all reasonable fees and expenses incident to the
procedures of this Section 8(d), regardless of the commencement of any judicial
proceeding or arbitration pursuant to Section 10(a)(iv) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


Section 9. Presumptions and Effect of Certain Proceedings; Construction of
Certain Phrases.






--------------------------------------------------------------------------------

Exhibit 10.1     



(a)In making a determination with respect to whether the Indemnitee is entitled
to indemnification hereunder, the Reviewing Party making such determination
shall presume that the Indemnitee is entitled to indemnification under this
Agreement, and anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence.


(b)Subject to the terms of Section 16 below, the termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that the Indemnitee had reasonable
cause to believe that his conduct was unlawful.


(c)For purposes of any determination of the Indemnitee’s entitlement to
indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if the Indemnitee’s action is based on the records or books of
account of the Company or another enterprise, including financial statements, or
on information supplied to the Indemnitee by the officers of the Company or
another enterprise in the course of their duties or on the advice of legal or
financial counsel for the Company or the Board (or any committee thereof) or for
another enterprise or its board of directors (or any committee thereof), or on
information or records given or reports made by an independent certified public
accountant or by an appraiser or other expert selected by the Company or the
Board (or any committee thereof) or by another enterprise or its board of
directors (or any committee thereof). For purposes of this Section 9(c), the
term “another enterprise” means any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise of which the Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent. The provisions of this
Section 9(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement. In addition, the
knowledge and/or actions, or failure to act, of any other director, trustee,
partner, managing member, fiduciary, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 9(c) are satisfied, it shall in any event be presumed that the
Indemnitee has acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, that he also had no reasonable cause to believe his conduct
was unlawful. Anyone seeking to overcome this






--------------------------------------------------------------------------------

Exhibit 10.1     

presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.


(d)For purposes of this Agreement, reference to “fines” shall include any excise
taxes or penalties assessed on the Indemnitee with respect to an employee
benefit plan; references to “serving at the request of the Company” shall
include, but shall not be limited to, any service as a director, officer,
employee or agent of (i) any Affiliate controlled, directly or indirectly, by
the Company and (ii) the Company or any such Affiliate which imposes duties on,
or involves services by, the Indemnitee with respect to an employee benefit
plan, its participants or its beneficiaries; and if the Indemnitee has acted in
good faith and in a manner he reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, he shall be deemed
to have acted in a manner “not opposed to the best interests of the Company” as
used in this Agreement. The provisions of this Section 9(d) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.


Section 10. Remedies of the Indemnitee.


(a)In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement, payment or reimbursement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) the determination of
entitlement to indemnification is to be made by the Board pursuant to Section
8(b) of this Agreement and such determination shall not have been made and
delivered to the Indemnitee in writing within twenty (20) days after receipt by
the Company of the request for indemnification, (iv) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) or (c) of this Agreement and such determination shall not have been
made in a written opinion to the Board and a copy delivered to the Indemnitee
within forty-five (45) days after receipt by the Company of the request for
indemnification, (v) payment of indemnification is not made pursuant to Section
6 of this Agreement within 10 days after receipt by the Company of a written
request therefore or (vi) payment of indemnification is not made within 10 days
after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, the Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of his entitlement to such
indemnification or advancement, payment or reimbursement of Expenses.
Alternatively, the Indemnitee, at his sole option, may seek and award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association. The Indemnitee shall commence such Proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which the Indemnitee first has the right to commence such Proceeding
pursuant to this Section 10(a); provided, however, that the foregoing clause
shall not apply in respect of a






--------------------------------------------------------------------------------

Exhibit 10.1     

Proceeding brought by the Indemnitee to enforce his rights under Section 5 of
this Agreement.


(b)In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification (an “Adverse
Determination”), any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial or a de
novo arbitration (as applicable) on the merits, and the Indemnitee shall not be
prejudiced by reason of that Adverse Determination. In any judicial proceeding
or arbitration commenced pursuant to this Section 10, the Company shall have the
burden of proving that the Indemnitee is not entitled to the relief sought, and
the Company shall be precluded from referring to or offering into evidence any
Adverse Determination.


(c)If a determination is made or deemed to have been made pursuant to Section 8
of this Agreement that the Indemnitee is entitled to indemnification, such
determination shall be final and binding in all respects, including with respect
to any judicial proceeding or arbitration commenced pursuant to this Section 10,
absent (i) a misstatement by the Indemnitee of a material fact, or an omission
by the Indemnitee of a material fact necessary to make the Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.


(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.


(e)In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce his rights under, or
to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration, unless the court or arbitrator determines
that each of the Indemnitee’s claims in such Proceeding were made in bad faith
or were frivolous. In the event that a Proceeding is commenced by or in the
right of the Company against the Indemnitee to enforce or interpret any of the
terms of this Agreement, the Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
actually and reasonably incurred by him in such Proceeding (including with
respect to any counter-claims or cross-claims made by the Indemnitee against the
Company in such Proceeding), unless the court or arbitrator determines that each
of the Indemnitee’s material defenses in such Proceeding were made in bad faith
or were frivolous.








--------------------------------------------------------------------------------

Exhibit 10.1     

(f)Any judicial adjudication or arbitration determined under this Section 10
shall be final and binding on the parties.


(g)Any amount due to the Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Delaware law from the date on which such amount is due to the date on
which such amount is paid to the Indemnitee.


Section 11. Defense of Certain Proceedings. In the event the Company shall be
obligated under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee in which the Company is a co-defendant with the Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon the delivery to the Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Indemnitee shall nevertheless
be entitled to employ or continue to employ his own counsel in such Proceeding.
Employment of such counsel by the Indemnitee shall be at the cost and expense of
the Company unless and until the Company shall have demonstrated to the
reasonable satisfaction of the Indemnitee and the Indemnitee’s counsel that
there is complete identity of issues and defenses and no conflict of interest
between the Company and the Indemnitee in such Proceeding, after which time
further employment of such counsel by the Indemnitee shall be at the cost and
expense of the Indemnitee. In all events, if the Company shall not, in fact,
have timely employed counsel to assume the defense of such Proceeding, then the
fees and Expenses of the Indemnitee’s counsel shall be at the cost and expense
of the Company.


Section 12. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement, payment or reimbursement of
Expenses under this Agreement with respect to any Proceeding, or any claim
therein, brought or made by the Indemnitee against the Company, except for (a)
any claim or Proceeding in respect of this Agreement and/or the Indemnitee’s
rights hereunder, (b) any claim or Proceeding to establish or enforce a right to
indemnification under the Certificate, the Bylaws, any agreement, any statute,
any law or any policy of insurance, (c) any counter-claim or cross-claim brought
or made by him against the Company in any Proceeding brought against him, and
(d) any claim or Proceeding approved by the Board.


Section 13. Contribution.


(a)If, with respect to any Proceeding, the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Indemnitee for any reason other than that the Indemnitee did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to a criminal Proceeding, that the
Indemnitee had reasonable cause to believe his conduct was unlawful, the Company
shall contribute to the amount of






--------------------------------------------------------------------------------

Exhibit 10.1     

Expenses, judgments, penalties, fines, damages and amounts paid in settlement,
and all interest and other charges in connection with the foregoing, resulting
from, arising out of or relating to such Proceeding or any claim, issue or
matter therein, in such proportion as is appropriate to reflect the relative
benefits received by the Indemnitee and the relative fault of the Indemnitee
versus the Company in connection with the action or inaction which resulted in
such Expenses, judgments, penalties, fines, damages, amounts paid in settlement
and interest or other charges, as well as any other relevant equitable
considerations.


(b)The Company and the Indemnitee agree that it would not be just and equitable
if contribution pursuant to this Section 13 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in Section 13(a) above.


(c)No person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act of 1933) shall be entitled to contribution
from any Person who was not found guilty of such fraudulent misrepresentation.


Section 14. Officer and Director Liability Insurance.


(a)The Company shall use all commercially reasonable efforts to obtain and
maintain in effect during the entire period for which the Company is obligated
to indemnify the Indemnitee under this Agreement, one or more policies of
insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement. In all such insurance policies, the Indemnitee
shall be named as an insured in such a manner as to provide the Indemnitee with
the same rights and benefits as are accorded to the most favorably insured of
the Company’s directors and officers. Notwithstanding the foregoing, the Company
shall have no obligation to obtain or maintain such insurance if the Company
determines in good faith that the Indmnitee is covered by insurance maintained
by a subsidiary or parent of the Company under which the Indemnitee is named as
an insured and is provided rights and benefits that are no less favorable than
the rights and benefits accorded to the most favorably insured of the Company’s
directors and officers insured under any policy of insurance maintained by the
Company.


(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of the Company, the Indemnitee shall be named as an insured under and
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.








--------------------------------------------------------------------------------

Exhibit 10.1     

(c)In the event that the Company is named insured under any policy or policies
of insurance referenced in either Section 14(a) or (b) above, the Company hereby
covenants and agrees that it will not settle any claims or Proceeding that may
be covered by such policy or policies of insurance and in which the Indemnitee
has or may incur Expenses, judgments, penalties, fines, damages and amounts paid
in settlement without the prior written consent of the Indemnitee.


Section 15. Security. Upon reasonable request by the Indemnitee, the Company
shall provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank letter of credit, funded trust or other similar
collateral. Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent may be granted or withheld at the Indemnitee’s sole and absolute
discretion.


Section 16. Settlement of Claims. The Company shall not be liable to indemnify
the Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, which consent shall
not be unreasonably withheld.


Section 17. Duration of Agreement. This Agreement shall be unaffected by the
termination of the Corporate Status of the Indemnitee and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of his Corporate Status or for any Covered Actions and Inactions, including,
without limitation, the final termination of all pending Proceedings in respect
of which the Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any Proceeding commenced by the Indemnitee pursuant to
Section 10 of this Agreement relating thereto, whether or not he is acting or
serving in such capacity at the time any liability or Expense is incurred for
which indemnification can be provided under this Agreement. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.


Section 18. Remedies of the Company. The Company hereby covenants and agrees to
submit any and all disputes relating to this Agreement that the parties are
unable to resolve between themselves to binding arbitration pursuant to the
rules of the American Arbitration Association and waives all rights to judicial
adjudication of any matter or dispute relating to this Agreement except where
judicial adjudication is requested or required by the Indemnitee.


Section 19. Covenant Not to Sue, Limitation of Actions and Release of Claims. No
legal action shall be brought and no cause of action shall be asserted by or on
behalf of the Company (or any of its subsidiaries) against the Indemnitee, his
spouse, heirs, executors, personal representatives or administrators after the
expiration of two (2) years






--------------------------------------------------------------------------------

Exhibit 10.1     

from the date on which the Corporate Status of the Indemnitee is terminated (for
any reason); provided, however, that the foregoing shall not apply to any action
or cause of action brought or asserted by the Company pursuant to or in respect
of this Agreement and shall not constitute a waiver or release of any of the
Company’s rights under this Agreement.


Section 20. Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.


Section 21. No Multiple Recovery. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received and is
entitled to retain such payment under any insurance policy, contract, agreement
or otherwise.


Section 22. Definitions. For purposes of this Agreement:


(a)“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes hereof, “control” (including, with correlative meaning, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person, by contract or otherwise.


(b)“Board” means the Board of Directors of the Company.


(c)“Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i) any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended from time to time),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 35% or more of the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (A) of paragraph (iii) below;


(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election






--------------------------------------------------------------------------------

Exhibit 10.1     

of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended
(the “Incumbent Board”); provided, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened election contest (an
“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;


(iii) there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Company with or into any other entity, or a similar event
or series of such events, other than (A) any such event or series of events
which results in (1) the voting securities of the Company outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 51% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
and (2) the individuals who comprise the Board immediately prior thereto
constituting immediately thereafter at least a majority of the Board, the entity
surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof, or (B)
any such event or series of events effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing 35% or more
of the combined voting power of the Company’s then outstanding securities; or


(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 51% of the combined voting






--------------------------------------------------------------------------------

Exhibit 10.1     

power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.


Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (B) if
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Internal Revenue Code of 1986, as amended, a “Change of Control” shall be
deemed to have occurred only if the transaction or event qualifies as a Section
409A Change of Control.


(d)“Company” means TriMas Corporation, a Delaware corporation.


(e)“Corporate Status” describes the status of an individual who is or was an
officer or director of the Company, or is or was serving at the request of the
Company as an officer, director, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise.


(f)“Covered Actions and Inactions” means (i) any actual, alleged or suspected
act or failure to act by the Indemnitee in his or her Corporate Status and (ii)
any actual, alleged or suspected act or failure to act by the Indemnitee in
respect of any business, transaction, communication, filing, disclosure or other
activity of the Company or any other entity or enterprise referred to in the
above definition of Corporate Status.


(g)“Disinterested Director” means a director of the Company who is not and was
not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.


(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(i)“Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.








--------------------------------------------------------------------------------

Exhibit 10.1     

(j)“Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
of the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.


(k)“Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.


(l)“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.


(m)“Reviewing Party” shall mean the Person or Persons making the determination
pursuant to Section 8(b) or (c).


(n)“State” means the State of Delaware.


Section 23. Non-Exclusivity. The Indemnitee’s rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders, a resolution of director or otherwise.


Section 24. Remedies Not Exclusive. No right or remedy herein conferred upon the
Indemnitee is intended to be exclusive of any other right or remedy, and every
other right or remedy shall be cumulative of and in addition to the rights and
remedies given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.


Section 25. Changes in Law. In the event that a change in applicable law after
the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such change.
In the event that a change in applicable law after the date of this Agreement,
whether by statute, rule or judicial decision, narrows or otherwise reduces the
right or ability of a Delaware corporation to indemnify a member






--------------------------------------------------------------------------------

Exhibit 10.1     

of its board or directors or an officer, such change shall have no effect on
this Agreement or any of the Indemnitee’s rights hereunder, except and only to
the extent required by law.


Section 26. Interpretation of Agreement. The Company and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law.


Section 27. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.


Section 28. Governing Law; Jurisdiction and Venue; Specific Performance.


(a)The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.


(b)ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR ARBITRATED SOLELY
BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN THE STATE OF DELAWARE,
AND EACH PARTY TO THIS AGREEMENT: (i) GENERALLY AND UNCONDITIONALLY ACCEPTS THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND ARBITRATORS AND VENUE
THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY LAW ANY DEFENSE OR
OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE OF “FORUM NON
CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR REGISTERED
MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE PROVISIONS OF
THIS AGREEMENT. FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR PROCEEDING” IS
DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS, ARBITRATIONS OR OTHER






--------------------------------------------------------------------------------

Exhibit 10.1     

SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS THEREFROM, WHETHER FORMAL
OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR CIVIL OR CRIMINIAL. THE
FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE GENERAL CONSENT TO
SERVICE OF PROCESS IN THE STATE FOR ANY PURPOSE EXCEPT AS PROVIDED ABOVE, AND
SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES TO
THIS AGREEMENT.


(c)The Company acknowledges that the Indemnitee may, as a result of the
Company’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage which
cannot be reasonably or adequately compensated by damages at law. Consequently,
the Company agrees that the Indemnitee shall be entitled, in the event of the
Company’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee’s rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists. The Company agrees
and acknowledges that: (i) the terms of this Section 28(c) are fair, reasonable
and necessary to protect the legitimate interests of the Indemnitee; (ii) this
waiver is a material inducement to the Indemnitee to enter into the transactions
contemplated hereby; and (iii) the Indemnitee relied upon this waiver in
entering into this Agreement and will continue to rely on this waiver in its
future dealings with the Company. The Company represents and warrants that it
has reviewed this provision with its legal counsel, and that it has knowingly
and voluntarily waived its rights referenced in this Section 28 following
consultation with such legal counsel.


Section 29. Nondisclosure of Payments. Except as expressly required by federal
securities laws or regulations, or stock exchange rules applicable to the
Company, the Company shall not disclose any payments under this Agreement
without the prior written consent of the Indemnitee. Any payments to the
Indemnitee that must be disclosed shall, unless otherwise required by law, be
described only in the Company proxy or information statements relating to
special and/or annual meetings of the Company’s shareholders, and the Company
shall afford the Indemnitee a reasonable opportunity to review all such
disclosures and, if requested by the Indemnitee, to explain in such statement
any mitigating circumstances regarding the events reported.


Section 30. Notice by the Indemnitee. The Indemnitee agrees to promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or






--------------------------------------------------------------------------------

Exhibit 10.1     

matter which may be subject to indemnification or advancement of Expenses
covered hereunder.


Section 31. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed: (i) If to the Company: TriMas Corporation, 39400
Woodward Avenue, Suite 130, Bloomfield Hills, Michigan 48304, Attention: General
Counsel; and (ii) if to any other party hereto, including the Indemnitee, to the
address of such party set forth on the signature page hereof; or to such other
address as may have been furnished by any party to the other(s), in accordance
with this Section 31.


Section 32. Modification and Waiver. No supplement, modification or amendment of
this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in his Corporate Status prior to such supplement,
modification or amendment. No supplement, modification or amendment of this
Agreement or any provision hereof shall be binding unless executed in writing by
both of the Company and the Indemnitee. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.


Section 33. Prior Agreements. This Agreement supersedes and replaces all written
agreements heretofore made or existing by and between the Indemnitee, on the one
hand, and the Company or any of its subsidiaries, on the other hand, that
principally pertain to the subject matter of this Agreement. For the avoidance
of doubt, the Indemnitee’s rights to indemnification and advancement set forth
herein shall not be affected by whether (a) the Indemnitee’s Corporate Status
existed prior to, on or after the date hereof or (b) any Covered Actions and
Inactions actually, allegedly or are suspected to have occurred or failed to
occur prior to, on or after the date hereof.


Section 34. Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.


Section 35. Gender. Use of the masculine pronoun in this Agreement shall be
deemed to include usage of the feminine pronoun where appropriate.


Section 36. Identical Counterparts. This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
executed by the party






--------------------------------------------------------------------------------

Exhibit 10.1     

against whom enforcement is sought must be produced to evidence the existence of
this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1     





IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.
TriMas Corporation




By:


Printed Name:


Title:


Address:








Indemnitee:


Printed Name:


Address:
















--------------------------------------------------------------------------------

Exhibit 10.1     

EXHIBIT A
UNDERTAKING


This Undertaking is submitted pursuant to the Indemnification Agreement, dated
as of ___________ ___, ____ (the “Indemnification Agreement”), between TriMas
Corporation, a Delaware corporation (the “Company”), and the undersigned.
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to such terms in the Indemnification Agreement.


The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with ______________________ (the “Proceeding”).


The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Proceeding and in accordance with Section
8 of the Indemnification Agreement, that the undersigned is not entitled to
indemnification by the Company under the Indemnification Agreement with respect
to the Proceeding.


IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
_____ day of ______________, ____.




__________________________
[Indemnitee]




